Citation Nr: 0214129	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  96-51 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a psychiatric 
disability, currently evaluated as 30 percent disabling.

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Navy from May 1943 
to January 1946.  He also served on active duty in the Air 
Force March 1952 to July 1969.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Little Rock, Arkansas Regional Office (RO) that denied an 
increased rating in excess of the assigned 30 percent 
evaluation for the appellant's psychiatric disability.  In 
June 1997, the Board remanded the case to the RO for 
additional development.  The RO has now returned the case to 
the Board for appellate review.

The May 1999 Supplemental Statement of the Case indicates 
that the appellant's service-connected psychiatric disability 
has been evaluated under 38 C.F.R. § 4.130 which contemplates 
mental disorders.  Generally, the same rating criteria apply 
to all disorders listed under 38 C.F.R. § 4.130, including 
anxiety disorders and dysthymia.  However, the rating 
criteria that currently apply to mental disorders were 
amended effective in November 1996; prior to November 7, 
1996, mental disorders had been evaluated under the 
provisions of 38 C.F.R. § 4.132.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated that where laws or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, unless Congress provides otherwise, the version of 
the law most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).  Here, since the date 
of the claim is July 13, 1994, either the previous or the 
current rating criteria may apply, whichever are most 
favorable to the appellant, for his service-connected 
psychiatric disability, beginning in November 1996.  The 
appellant must be afforded review of the applicable rating 
for his psychiatric disability for all applicable periods, 
under both the old and new criteria.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the RO.

2.  The appellant's psychiatric disability is manifested by 
anxiety, difficulty relating to people, irritability, 
depression and sleep disturbance; he has a past history of 
alcohol abuse and currently is receiving treatment and 
medication for his anxiety and depression.  

3.  The appellant's current psychiatric diagnosis is 
generalized anxiety disorder and dysthymia; his GAF scores 
between 1993 and 1999 ranged from 50-61.

4.  The appellant's psychiatric disability is productive of 
definite, but not considerable, impairment of social and 
industrial adaptability.

5.  The appellant's psychiatric disability is productive of 
an impairment of social and industrial adaptability 
characterized by occasional decrease in work efficiency, but 
not characterized by reduced reliability and productivity.

6.  An exceptional disability picture has not been 
demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for a 
psychiatric disability under both the regulations in effect 
before November 7, 1996, and the regulations in effect after 
that date, have not been met on either a schedular or an 
extraschedular basis.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.129, 4.130, 4.132, Diagnostic Code 9400 (1996) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board denies the appellant's claim for an 
increased evaluation in excess of the currently assigned 30 
percent for his psychiatric disability.

I.  Increased rating claim.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the reports of the VA evaluations 
conducted in October 1997, and May 1999, in the testimony 
given by the appellant at his November 1995 and March 1999 
personal hearings at the RO and in the reports of VA 
inpatient and outpatient treatment rendered between 1993 and 
February 1999.

Initially the Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 (1996) 
provides a general rating formula for psychoneurotic 
disorders, based upon the degree of incapacity or impairment. 
VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 
(Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-130 (1997)).  
In this case, the RO has reviewed the issue of entitlement to 
an increased rating for the appellant's anxiety and 
depression under the revised regulatory criteria, and the 
appellant has received notice of the new criteria, as 
evidenced by the Supplemental Statement of the Case issued in 
May 1999.  The Board will resolve the claim under the 
criteria that is to the advantage of the appellant as per the 
holding in Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

The appellant testified at his November 1995 personal hearing 
at the RO that his only socialization was going to AA 
meetings, that he avoided people and that he had not had any 
recent suicidal intention.  See Hearing Transcript pp. 6-7.  
He reported that he was on medication and that he went to the 
VA clinic at least once per month.  See Hearing Transcript 
pp. 8-9.  The appellant testified that his sleep was 
"screwed up" and that he suffered from nightmares.  See 
Hearing Transcript pp. 10-11.

The appellant provided similar testimony at his March 1999 
personal hearing at the RO.  He said that he had no energy 
and that he suffered from feelings of depression and 
melancholy.  See Hearing Transcript p. 3.  The appellant 
further testified that his symptoms interfered with work 
because he could not get along with people and would throw a 
fit when things did not go right.  See Hearing Transcript p. 
6.  He reported that he did not experience hearing voices or 
seeing things, although he was taking medication about once 
per week for hallucinations that occurred when he closed his 
eyes prior to sleep.  See Hearing Transcript pp. 7-10.  The 
appellant testified that he could not concentrate as he could 
in the past and that he would lose his train of thought 
during conversations.  See Hearing Transcript p. 10.

Review of the evidence of record reveals that the appellant 
was first seen in a VA mental health clinic in October 1993; 
he complained of having more problems over the prior two 
years with increased irritability, problems sleeping and 
feeling frustrated since his divorce.  There was a medical 
treatment service plan generated that listed the appellant's 
problems as symptoms of depression and anxiety; these 
problems were described as moderate in nature.  A GAF of 55 
was assigned.  

In March 1994, the appellant reported to his counselor that 
he continued to have some anxiety and that he still worried, 
but not as much.  He stated that he felt better than he did 
before the medication and that he felt calmer.  In March and 
April, he reported suffering from sleep disturbances.  In 
September 1994, he said that some days he was really well; 
the next month he stated that he continued to do fairly well.  
In November 1994, the appellant reported that he continued to 
do well, except for his sleep.  He said that he was feeling 
calmer overall and stated that he was attending AA meetings.  

The appellant's psychiatrist noted, in January 1995, that he 
was being treated for chronic depression and anxiety, that he 
attended three AA meetings per week and that he reported 
positive benefits from his prescribed medications (mood more 
stable, less irritable and not so "down in the dumps").  
The psychiatrist noted that the appellant's thoughts were 
logical and goal-oriented and that his memory, concentration, 
insight and judgment were all adequate.

In April 1995, the appellant reported to his counselor that 
he was more irritable and restless.  In June 1995, he 
reported that his girlfriend was away on a trip, but when she 
returned they were planning a trip in his motor home.  The 
next month he complained of some type of hallucinogenic 
episodes every night.  In August 1995, the appellant's 
psychiatrist noted that the appellant still complained of 
sleep disturbances, but said that the appellant's mood and 
anxiety symptoms were better with medications, although he 
still demonstrated mild symptoms.  That month, his counselor 
noted that the appellant was still fairly isolated, although 
sleep was his only significant problem presently.  The next 
month, the appellant's counselor wrote a letter in which she 
described the appellant's symptoms of depression and anxiety 
as 'moderate'.  In October 1995, the counselor noted that the 
appellant still complained of periods of problem sleep.  He 
had symptoms of depression and anxiety, but these had 
improved due to the medications.  

In April 1996, the appellant's psychiatrist stated that the 
appellant was doing pretty well and that his mood was stable 
without signs of depressive symptoms.  The appellant had 
clear speech and logical thoughts.  He demonstrated good 
memory and concentration and adequate insight and judgment.  
In May 1996, he reported that he was planning a vacation, 
including a reunion with his WW II Navy buddies; a July 1996 
clinic note indicates that the trip and reunion went well.  
In October 1996, the appellant's counselor noted that the 
appellant reported having been deer hunting with plans to do 
more hunting with his son.  She stated that he was doing 
fairly well.  She noted that he had no real problems at 
present and that his symptoms were stable.  The next month, 
the appellant was doing well, keeping busy and he wanted to 
decrease his medication.

In May 1997, the appellant's counselor noted that the 
appellant was rational, coherent and goal-directed.  He 
reported keeping busy around close to home.  In October 1997, 
the appellant's psychiatrist noted that the appellant 
reported his appetite to be pretty good and that his anxiety 
was better since his financial situation improved.  The 
psychiatrist assigned a GAF score of 55.  

The appellant underwent a VA psychiatric examination in 
October 1997; he said that he was nervous and over-anxious 
all of the time.  He said that his sleep was erratic.  He 
said that he lost his job because he could not get along with 
people, that he was very irritable and that his appetite was 
erratic.  He denied anhedonia.  He reported hypnagogic 
hallucinations.  On mental status examination, the 
appellant's thought processes and associations were logical 
and tight.  No looseness of association was noted.  There was 
no confusion or gross impairment of memory.  No delusional 
material was noted.  After examining the appellant and 
reviewing the claims file, the examiner rendered an Axis I 
diagnosis of generalized anxiety disorder and assigned a GAF 
score of 55.

There is no evidence of record that the appellant received 
any mental health treatment from VA providers in 1998.  In 
January 1999, he reported that he had completed ten days of 
detox treatment that month, but that he was otherwise doing 
fine on Zoloft only.  The appellant's psychiatrist noted that 
the appellant's only complaint was of being bored a lot and 
that he had reported no problems with anxiety since he had 
discontinued Buspar the year before.  He complained of 
sleeping lousy.  He reported taking 0.5 mg of Haldol about 
once a week for visual hallucinations.  The psychiatrist 
assigned a GAF score of 61.  The next month, the appellant's 
counselor noted that he had not been see her for some time 
and that his main social contact was with the person who 
lived with him.  Otherwise he was socially isolated and 
seldom left home.

The appellant underwent another VA psychiatric examination in 
May 1999; the examiner reviewed the claims file and the Board 
remand.  The appellant complained of significant sleep 
difficulties and said that he had bad dreams.  He reported 
worrying a great deal.  His appetite was fair.  He reported 
hallucinations when he closed his eyes.  On mental status 
examination, the appellant's thought processes and 
associations were logical and tight.  No looseness of 
association was noted.  There was no confusion or gross 
impairment of memory.  The examiner stated that 
hallucinations were not complained of and that no delusional 
material was noted.  The appellant denied suicidal ideation.  
The examiner rendered an Axis I diagnoses of generalized 
anxiety disorder and dysthymia and assigned a GAF score of 
50.

According to the rating criteria in effect prior to the 
November 1996 regulation changes, a 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  A 70 
percent evaluation requires severe impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce severe 
industrial impairment.  

A 100 percent evaluation requires that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  Johnson v. Brown, 7 Vet. App. 
95 (1994), held that the criteria for a 100 percent rating in 
38 C.F.R. § 4.132 are each an independent basis for granting 
a 100 percent rating.  Therefore, if the disorder results in 
either (1) ". . . virtual isolation in the community," (2) 
"[t]otally incapacitating psychoneurotic symptoms . . .," 
or (3) "[demonstrable inability] to obtain or retain 
employment," a 100 percent schedular rating would be 
applicable.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders.

The rating criteria in effect until November 1996 also 
included 38 C.F.R. § 4.16(c), which provided that total 
disability evaluations based on unemployability of the 
individual under 38 C.F.R. § 4.16(a) are not for application 
in cases in which the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation and such mental disorder precludes the veteran 
from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  Moreover, as noted above, the 
Court had held that the criteria for a 100 percent rating in 
38 C.F.R. § 4.132 are each an independent basis for granting 
a 100 percent rating.  Therefore, if the disorder results in 
demonstrable inability to obtain or retain employment, a 100 
percent schedular rating would be applicable.

The November 1996 regulations state that, under the General 
Rating Formula for Mental Disorders, total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The appellant has been assigned a 30 percent evaluation for 
his psychiatric disability.  This rating became effective in 
March 1981.  Under the provisions then in effect, this 
contemplates definite impairment in social and industrial 
adaptability.  38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  See also, 
Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated 
that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  The DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (Fourth Edition) describes a 41 to 50 rating 
as involving serious symptoms or any serious impairment in 
social, occupational or school functioning.  A 31 to 40 
rating is described as involving some impairment in reality 
testing or communication or major impairment in several areas 
such as work or school, family relations, judgment, thinking 
or mood.  The example given was that of a depressed man who 
avoided friends, neglected family and was unable to work.  
The best the appellant's GAF score has been for the past few 
years was 61, with the worst being 50.  The recent GAF scores 
of 50-55 do not demonstrate deterioration in the appellant's 
psychiatric disability.

The Board will first analyze the appellant's claim under the 
old rating criteria that was in effect prior to the November 
1996 regulation changes.  It is clear from the evidence of 
record that the appellant's insight and judgment are 
considered adequate and that no thought disorders or 
impairment of memory or concentration have been noted.  He 
has never been noted to be other than alert and oriented.  
There is no evidence of record that reflects any suicidal 
ideation or other severe symptoms of any organic brain 
disease, psychosis or thought disorder related to the 
appellant's anxiety and depression.

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a schedular evaluation in excess of 30 percent for the 
appellant's psychiatric disability under these criteria.  The 
evidence of record reflects that the appellant suffers from 
excessive worrying, sleep disturbances and that he has 
isolated himself from the community at large.  The evidence 
of record demonstrated that the appellant's PTSD is moderate 
as reflected by the assignment of Global Assessment of 
Functioning scores of 50-61 since 1993.  The Court has 
stated, with respect to the GAF scale: "[a] 55-60 rating 
indicates "moderate difficulty in social, occupational, or 
school functioning." See Carpenter v. Brown, 8 Vet. App. 240 
(1995).

Even assuming that the appellant's psychiatric disability, 
with its features of sleep difficulties, social isolation and 
feelings of irritation, may adversely affect social 
adaptability to some extent, nevertheless, it does not more 
than definitely affect industrial adaptability.  In pertinent 
part, the provisions of 38 C.F.R. § 4.129 state:

...in evaluating impairment resulting 
from the ratable psychiatric disorders, 
social inadaptability is to be evaluated 
only as it affects industrial 
adaptability.  The principle of social 
and industrial inadaptability as the 
basic criterion for rating disability 
from the mental disorders contemplates 
those abnormalities of conduct, judgment, 
and emotional reactions which affect 
economic adjustment, i.e., which produce 
impairment of earning capacity.

The Board, therefore, concludes that while the appellant's 
anxiety, worrying, isolation and difficulty sleeping have 
been shown to interfere with his level of ability to maintain 
effective and wholesome relationships, as well as to decrease 
his initiative, flexibility, efficiency and reliability 
levels, such interference is no more than definite as 
demonstrated by the clinical objective findings of record.  
See 38 C.F.R. §§ 4.129, 4.130, 4.132; Massey v. Brown, 7 Vet. 
App. 204 (1994).  The appellant has not required any 
hospitalizations related to his psychiatric symptomatology- 
only for his alcoholism.  He is able to be independent in his 
activities of daily living, to travel on vacation trips and 
to get to clinic appointments on a regular basis.  The 
findings set forth above most closely approximate those 
necessary for the 30 percent evaluation, and that rating 
would therefore be continued under the old rating criteria.  
See 38 C.F.R. § 4.7 (1996).  The findings needed for the next 
higher evaluation are not currently demonstrated.

In reaching this decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994).  The Board is bound by such opinions from the General 
Counsel.  38 U.S.C.A. § 7104.  In that opinion, the term 
"mild" was defined as "of moderate strength or intensity, 
and as applied to disease, not severe or dangerous."  
"Definite" impairment was construed to mean "distinct, 
unambiguous, and moderately large in degree."  
"Considerable" was defined as "rather large in extent or 
degree."  Id.

Turning to consideration of the appellant's anxiety and 
depression under the most recent criteria, the Board 
concludes that there is simply not enough evidence to support 
a evaluation in excess of 30 percent for the appellant's 
psychiatric disability.  The evidence of record does not 
establish that the appellant demonstrates such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking.  While the appellant 
has evidenced worrying, some disturbances of motivation and 
mood and some difficulty in establishing and maintaining 
effective work and social relationships, the evidence of 
record shows that the appellant has, by his own account, 
maintained a relationship with his live-in companion, 
traveled in his motor home, attended a Navy reunion, gone 
deer hunting with his son and regularly appeared for 
treatment without any serious complaints.  The evidence of 
record also does not demonstrate that the appellant suffers 
from such symptoms as suspiciousness, panic attacks (weekly 
or less often) or mild memory loss (such as forgetting names, 
directions, and recent events).  The evidence of record does 
demonstrate that the appellant suffers from such symptoms as 
depressed mood, anxiety and chronic sleep impairment and that 
he does demonstrate reduced reliability and productivity due 
to some disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  Therefore a 30 percent evaluation, but not 
more, would be warranted under the new rating criteria. 

The appellant has indicated that he should be rated as more 
than 30 percent disabled for his anxiety and depression due 
to his symptomatology.  However, the appellant, as a 
layperson, is not considered competent to offer an opinion as 
to matters requiring specialized knowledge, i.e. degree of 
impairment due to a medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); See also Clark v. 
Derwinski, 2 Vet. App. 166 (1992).  Competent medical 
evidence is required.  The October 1997 and May 1999 VA 
psychiatric examination reports indicate a GAF value which 
shows moderate symptoms and moderately severe difficulty in 
social and occupational functioning due to anxiety and 
depression.  These clinical assessments are considered 
persuasive as to the appellant's degree of impairment due to 
his psychiatric disability since they consider the his 
overall industrial impairment due to his psychiatric illness.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 30 percent evaluation for the 
psychiatric disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected psychiatric disability has presented such an 
unusual or exceptional disability picture at any time as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for a psychiatric disability, but the required manifestations 
have not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
anxiety and depression.  The appellant has not offered any 
objective evidence of any symptoms due to the anxiety and 
depression that would render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that the assignment of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

The findings set forth above most closely approximate those 
necessary for the 30 percent schedular evaluation.  The 
findings needed for the next higher evaluation are not 
currently demonstrated.  Since the preponderance of the 
evidence is against an allowance of an evaluation in excess 
of 30 percent for the appellant's psychiatric disability 
under the schedular criteria, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz 
v. Principi, 274 F.3d 1361 (2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
July 1995 Statement of the Case (SOC), the May 1999 
Supplemental Statement of the Case (SSOC) and the June 1997 
Board remand.  He was specifically told that there was no 
competent medical evidence of record showing that his current 
psychiatric symptoms more closely approximated the next 
higher rating.  Therefore, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the appellant was 
afforded two hearings.  The appellant specifically stated at 
his March 1999 RO hearing that he only received VA 
psychiatric treatment for his anxiety and depression.  The 
appellant was afforded VA medical examinations.  There is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim at 
issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review despite the fact the that the RO did not consider the 
case under VCAA or the implementing regulations.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, the appellant 
has not asserted that the case requires further development 
or action under VCAA or the implementing regulations.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 30 percent for the 
appellant's psychiatric disability, under either of the 
schedular criteria in effect prior to or after November 7, 
1996, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

